Case 21-30085-hdh11 Doc 309 Filed 03/08/21                   Entered 03/08/21 13:33:31             Page 1 of 4



    Patrick J. Neligan, Jr.                               Gregory E. Garman
    Texas Bar No. 14866000                                Nevada Bar No. 6665, pro hac vice
    Douglas J. Buncher                                    William M. Noall
    Texas Bar No.03342700                                 Nevada Bar No. 3549, pro hac vice
    John D. Gaither                                       Gabrielle A. Hamm
    Texas Bar No. 24055516                                Texas Bar No. 24041047
    Neligan LLP                                           Garman Turner Gordon LLP
    325 N. St. Paul, Suite 3600                           7251 Amigo Street, Suite 210
    Dallas, Texas 75201                                   Las Vegas, Nevada 89119
    Telephone: (214) 840-5300                             Telephone: (725) 777-3000
    Facsimile: (214) 840-5301                             Facsimile: (725) 777-3112
    pneligan@neliganlaw.com                               ggarman@gtg.legal
    dbuncher@neliganlaw.com                               wnoall@gtg.legal
    jgaither@neliganlaw.com                               ghamm@gtg.legal

    COUNSEL FOR THE DEBTORS

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    IN RE:                                            §       CHAPTER 11
                                                      §
    NATIONAL RIFLE ASSOCIATION                        §       CASE NO. 21-30085-hdh11
    OF AMERICA AND SEA GIRT LLC,                      §
                                                      §
            DEBTORS1                                  §       JOINTLY ADMINISTERED

                    AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                            MARCH 9, 2021 AT 1:30 P.M. (CT)

UNCONTESTED MATTERS GOING FORWARD:

1.         Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash Management
           System, Maintain Existing Bank Accounts, Pay Certain Costs and Fees Associated with
           Credit Card Transactions, and Continue Use of Existing Forms [Docket No. 5]

           Response/Related Documents: Declaration of Robert G. Owens in Support of Certain
           First Day Motions [Docket No. 11]; Declaration of Sonya B. Rowling in Support of Certain
           First Day Motions [Docket No. 12]; Interim Order Authorizing the Debtors to Continue
           Use of Existing Cash Management System, Maintain Existing Bank Accounts, Pay Certain
           Costs and Fees Associated with Credit Card Transactions, and Continue Use of Existing
           Bank Accounts [Docket No. 52]; and Second Interim Order Authorizing the Debtors to
           Continue Use of Existing Cash Management System, Maintain Existing Bank Accounts,


1
 The last four digits of Debtors’ taxpayer identification number are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


AGENDA OF MATTERS SCHEDULED FOR HEARING ON MARCH 9, 2021 AT 1:30 P.M. (CT)                              PAGE 1
90558v1
Case 21-30085-hdh11 Doc 309 Filed 03/08/21              Entered 03/08/21 13:33:31       Page 2 of 4




          Pay Certain Costs and Fees Associated with Credit Card Transactions, and Continue Use
          of Existing Bank Accounts [Docket No. 168].

          Comments: There has been no opposition to this motion, and the Debtors tentatively
          believe that they are in agreement with the Committee on the form of a final order on this
          motion. Subject to confirmation of the agreement between the Debtors and Committee on
          the final form of order, the Debtors will notify the Court and submit the form of agreed
          order prior to the hearing.

          Status: This matter is going forward.

MATTERS NOT GOING FORWARD:

2.        Debtors’ Motion for Waiver of the Requirements of Section 345(b) [Docket No. 78].

          Response/Related Documents: None.

          Comments: The Debtors are near a final resolution of the issues raised in this motion but
          require additional information from the Office of the United States Trustee related to the
          form and content of the bond required under Section 345(b). The Debtors have requested
          the information from the United States Trustee but have not yet received a response. Once
          the United States provides the requested information, the Debtors believe they will be in a
          position to either withdraw this motion or submit an agreed order resolving the motion. In
          the event the United States Trustee is unable or unwilling to provide the information
          requested, the Debtors will seek further guidance from the Court. The Debtors believe that
          a further continuance of the hearing on this motion will provide them with sufficient time
          to address these final issues with the United States Trustee and proposed bonding company.

          Status: The Debtors request that the hearing on this motion be reset to the next omnibus
          hearing on March 17, 2021.




AGENDA OF MATTERS SCHEDULED FOR HEARING ON MARCH 9, 2021 AT 1:30 P.M. (CT)                   PAGE 2
90558v1
Case 21-30085-hdh11 Doc 309 Filed 03/08/21         Entered 03/08/21 13:33:31   Page 3 of 4




Dated: March 8, 2021                       Respectfully submitted,



                                            /s/ Patrick J. Neligan, Jr.
                                           Patrick J. Neligan, Jr.
                                           Texas State Bar No. 14866000
                                           Douglas J. Buncher
                                           Texas State Bar No. 03342700
                                           John D. Gaither
                                           Texas State Bar No. 24055516
                                           NELIGAN LLP
                                           325 N. St. Paul, Suite 3600
                                           Dallas, Texas 75201
                                           Telephone: (214) 840-5300
                                           Facsimile: (214) 840-5301
                                           Email: pneligan@neliganlaw.com
                                                   dbuncher@neliganlaw.com
                                                   jgaither@neliganlaw.com

                                           and

                                           Gregory E. Garman
                                           Nevada Bar No. 6654 Pro Hac Vice
                                           William M. Noall
                                           Nevada Bar No. 3549 Pro Hac Vice
                                           Gabrielle A. Hamm
                                           Texas State Bar No. 24041047
                                           GARMAN TURNER GORDON LLP
                                           7251 Amigo Street, Suite 210
                                           Las Vegas, Nevada 89119
                                           Telephone: (725) 777-3000
                                           Facsimile: (725) 777-3112
                                           Email: ggarman@gtg.legal
                                                  wnoall@gtg.legal
                                                  ghamm@gtg.legal

                                           COUNSEL FOR THE DEBTORS




AGENDA OF MATTERS SCHEDULED FOR HEARING ON MARCH 9, 2021 AT 1:30 P.M. (CT)        PAGE 3
90558v1
Case 21-30085-hdh11 Doc 309 Filed 03/08/21             Entered 03/08/21 13:33:31        Page 4 of 4




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 8th day of March 2021 a true and correct copy

of the foregoing was served electronically via this Court CM/ECF notification system.


                                                /s/ John D. Gaither
                                               John D. Gaither




AGENDA OF MATTERS SCHEDULED FOR HEARING ON MARCH 9, 2021 AT 1:30 P.M. (CT)                  PAGE 4
90558v1
